       Case 2:18-cv-10322-FMO-MAA Document 1 Filed 12/13/18 Page 1 of 4 Page ID #:1



            1   Bron E. D’Angelo, Esq., SBN 246819
                Silvia E. Luna, Esq., SBN 315077
            2   PETTIT KOHN INGRASSIA LUTZ & DOLIN PC
                5901 W. Century Blvd, #1100
            3   Los Angeles, CA 90045
                Tel: (310) 649-5772
            4   Fax: (310) 649-5777
                E-mail: sluna@pettitkohn.com
            5
                Attorneys for Defendant
            6   WALMART, INC. (erroneously sued as
                WALMART)
            7

            8                        UNITED STATES DISTRICT COURT
            9                      CENTRAL DISTRICT OF CALIFORNIA
        10

        11      MARIA GOMEZ DE QUIROZ,                    CASE NO.: 2:18-CV-10322
        12                         Plaintiff,
                                                          NOTICE OF REMOVAL OF
        13      v.                                        ACTION PURSUANT TO 28 U.S.C.
                                                          SECTIONS 1332 AND 1441(a) and
        14      WALMART, WAL-MART STORES                  (b)
                TO 10, INCLUSIVE
        15
                                   Defendants.            Courtroom:
        16                                                District Judge:
                                                          Magistrate Judge:
        17                                                Complaint Filed: April 25, 2018
                                                          Trial Date:
        18

        19            TO THE CLERK OF THE ABOVE-ENTITLED COURT:
        20            PLEASE TAKE NOTICE that Defendant WALMART, INC. (“Walmart”),
        21      by and through its counsel, hereby removes that above-entitled action filed by
        22      Plaintiff MARIA GOMEZ DE QUIROZ (“Plaintiff”) in the Superior Court of the
        23      State of California, County of Los Angeles, Case No. BC703836 to the United
        24      States District Court, Central District of California pursuant to 28 U.S.C. §1441,
        25      and respectfully alleges as follows:
        26      ///
        27      ///
        28      ///
2354-8981
                                                         1
                                                                  NOTICE OF REMOVAL OF ACTION
                                                                           CASE NO.2:18-CV-10322
       Case 2:18-cv-10322-FMO-MAA Document 1 Filed 12/13/18 Page 2 of 4 Page ID #:2



            1         1.     On April 25, 2018, an action was commenced in the Superior Court of
            2   the State of California, County of Los Angeles, entitled Maria Gomez De Quiroz v.
            3   Walmart, Case Number BC703836 (“the State Action”). A copy of the complaint
            4   filed in the State Action is attached hereto as Exhibit 1.
            5         2.     Walmart was served with a copy of the complaint filed in the State
            6   Action and a summons from the State Court on July 6, 2018. A copy of the
            7   summons is attached hereto as Exhibit 2.
            8         3.     Plaintiff’s complaint purports to assert causes of action for negligence
            9   and premises liability under the laws of California.
        10            4.     The complaint seeks to recover costs of suit, pre-judgment interest,
        11      and compensatory damages, including wage loss, hospital and medical expenses
        12      and loss of earning capacity. (Exhibit 1, ¶¶ 11 and 14.)
        13                     DIVERSITY JURISDICTION UNDER 28 U.S.C. § 1332 (A)
        14            5.     This Court has jurisdiction over this matter under 28 U.S.C. § 1332 (a)
        15      (1), because there is complete diversity as the parties are citizens of different states,
        16      and the amount in controversy exceeds $75,000.00, exclusive of interest and costs.
        17      Removal is therefore proper pursuant to 28 U.S.C. §§ 1441 (a) and (b).
        18            6.     Plaintiff admits that he is a resident and a citizen of the State of
        19      California and that he is claiming more than $75,000 in damages arising from the
        20      incident in his responses to Walmart’s Request for Admissions, Set Two. A copy of
        21      Walmart’s Request for Admissions, Set Two, and Plaintiff’s responses to
        22      Walmart’s Request for Admissions, Set Two, is attached hereto as Exhibits 7 and 8.
        23      Defendant is informed and believes that Plaintiff is a citizen of California.
        24            7.     Walmart is a citizen of Delaware where it is incorporated, and of
        25      Arkansas, where it holds its principal place of business (in Bentonville, Arkansas).
        26      Copies of Walmart’s corporate information from the California Secretary of State
        27      Business Search and the Arkansas Secretary of Business/Commercial Services are
        28      attached hereto as Exhibits 3 and 4, respectively.
2354-8981
                                                           2
                                                                     NOTICE OF REMOVAL OF ACTION
                                                                              CASE NO.2:18-CV-10322
       Case 2:18-cv-10322-FMO-MAA Document 1 Filed 12/13/18 Page 3 of 4 Page ID #:3



            1         8.     We are informed and believe that Defendant Wal-Mart Stores East,
            2   Inc. was erroneously sued as Defendant Wal-Mart Stores, Inc. Defendant Wal-Mart
            3   Stores East, Inc. is a citizen of Delaware where it is incorporated, and of Arkansas,
            4   where it holds its principal place of business (in Bentonville, Arkansas). Copies of
            5   Wal-Mart Stores East, Inc.’s corporate information from the California Secretary of
            6   State Business Search and the Arkansas Secretary of Business/Commercial
            7   Services are attached hereto as Exhibits 5 and 6, respectively.
            8         9.     Because the State Action is pending in the Superior Court of California
            9   in and for the County of Los Angeles, removal of this action to this District Court is
        10      proper under 28 U.S.C. section 1441 (a).
        11            10.    Removal is timely under 28 U.S.C. section 1446 (b) because this
        12      Notice of Removal is filed within 30 days of Walmart being served with Plaintiff’s
        13      responses to Walmart’s Request for Admissions, Set Two.
        14            11.    Written notice of the filing of this Notice of Removal will be promptly
        15      served on Plaintiff. A true and correct copy of this Notice of Removal and the
        16      concurrently-filed Notice of Interested Parties and Civil Cover Sheet will be filed
        17      with the Clerk of the Superior Court of the State of California in and for the County
        18      of Los Angeles as soon as practicable.
        19            WHEREFORE, Walmart requests that the above-entitled action be removed
        20      from the Superior Court of the State of California, County of Los Angeles, to this
        21      District Court.
        22                                PETTIT KOHN INGRASSIA LUTZ & DOLIN PC
        23

        24
                Dated: December 12, 2018        By:      /s/ Silvia Luna
        25                                               Bron E. D’Angelo, Esq.
                                                         Silvia E. Luna, Esq.
        26                                               Attorneys for Defendant
                                                         WALMART, INC.
        27

        28
2354-8981
                                                           3
                                                                   NOTICE OF REMOVAL OF ACTION
                                                                            CASE NO.2:18-CV-10322
       Case 2:18-cv-10322-FMO-MAA Document 1 Filed 12/13/18 Page 4 of 4 Page ID #:4



            1                            CERTIFICATE OF SERVICE
            2         I hereby certify that the following document(s):
            3         NOTICE OF REMOVAL OF ACTION PURSUANT TO 28 U.S.C.
                      SECTIONS 1332 AND 1441(a) and (b)
            4
                was/were served on this date to counsel of record:
            5
                      [ X ] BY MAIL: By placing a copy of the same in the United States Mail,
            6               postage prepaid, and sent to their last known address(es) listed below.
            7         [ ]   BY E-MAIL DELIVERY: Based on an agreement of the parties to
                            accept service by e-mail or electronic transmission, I sent the above
            8               document(s) to the person(s) at the e-mail address(es) listed below. I
                            did not receive, within a reasonable amount of time after the
            9               transmission, any electronic message or other indication that the
                            transmission was unsuccessful.
        10
                      [ ]   BY ELECTRONIC TRANSMISSION: I electronically filed the
        11                  above document(s) with the Clerk of the Court using the CM/ECF
                            system. The CM/ECF system will send notification of this filing to the
        12                  person(s) listed below.
        13      Robert P. Sievers, Esq.
                SIEVERS LAW FIRM
        14      8221 3rd Street, Suite 404
                Downey, California 90241
        15      Tel: (562) 861-1301
                Fax: (562) 861-1269
        16      Attorneys for Plaintiff
                MARIA GOMEZ DE QUIROZ
        17

        18            Executed on December 13, 2018, at Los Angeles, California.
        19

        20                                                  /s/ Bridgette Araiza
                                                      Bridgette Araiza
        21

        22

        23

        24

        25

        26

        27

        28
2354-8981
                                                        4
                                                                 NOTICE OF REMOVAL OF ACTION
                                                                          CASE NO.2:18-CV-10322
